Case 1:16-cv-00202-SB Document 153 Filed 03/29/21 Page 1 of 3 PageID #: 2380




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


KERI VENUTI, et al.,

                  Plaintiffs,

            v.
                                                No. 1:16-cv-00202-SB
AVCO CORPORATION, et al.,

                  Defendants.


Elaine D. Solomon, BLANK ROME LLP, Philadelphia, Pennsylvania; Brandon W.
McCune, BLANK ROME LLP, Wilmington, Delaware; Tracy H. Fowler, SNELL & WIL-
MER LLP, Salt Lake City, Utah.


                                                        Counsel for Avco Corp.

Tim A. Goetz, ROBINSON HELICOPTER COMPANY, INC., Torrance, California; Timothy
Jay Houseal, YOUNG CONAWAY STARGATT & TAYLOR, LLP, Wilmington, Delaware.

                                            Counsel for Robinson Helicopter Co.

Andrea S. Brooks, WILKS LAW, LLC, Wilmington, Delaware; Sherri R. Ginger, Tim-
othy A. Heisterhagen, AMBRECHT JACKSON LLP, Mobile, Alabama.

                                           Counsel for Continental Motors, Inc.




                            MEMORANDUM OPINION




March 29, 2021
Case 1:16-cv-00202-SB Document 153 Filed 03/29/21 Page 2 of 3 PageID #: 2381




BIBAS, Circuit Judge, sitting by designation.

   The plaintiffs sued Avco Corp., Robinson Helicopter Co., and Continental Motors

Inc. over a deadly helicopter crash. Continental settled. Now Avco and Robinson want

to make sure that if they lose, they can get reimbursed for Continental’s fair share of

the damages. So they filed third-party complaints against Continental. D.I. 135, 136.

Continental has moved to dismiss the complaints. D.I. 141. I will deny the motion.

   First, Avco and Robinson have sued for statutory contribution. 10 Del. C. § 6302.

Continental responds that under the settlement and Delaware law, it will never need

to pay contribution. D.I. 142, at 6–8. Instead, if Avco and Robinson are found liable,

but Continental is also at fault, then Avco and Robinson’s damages to the plaintiffs

will simply be reduced by Continental’s share of the blame. See D.I. 92-2, at 5; 10 Del.

C. § 6304.

   Continental is right, but it is not excused just yet. Continental assumes that Del-

aware law applies, so I will too. Under Delaware law, “a cross-claim [must] be filed

before a jury may determine relative degrees of fault.” Ikeda v. Molock, 603 A.2d 785,

786–87 (Del. 1991). Thus, even after a party’s liability is “fixed by [a] settlement

agreement,” the other parties can make it stick around for a verdict on its share of

the blame. Id. at 786–87 & n.3. So Continental must stay in the case and take part

in discovery.

   Avco and Robinson have also sued Continental for common-law indemnification.

Continental responds that a defendant may not seek indemnification if it was actively

negligent. D.I. 142, at 4–6. But even if that is right, Avco and Robinson allege that


                                             2
Case 1:16-cv-00202-SB Document 153 Filed 03/29/21 Page 3 of 3 PageID #: 2382




they were (at worst) passively negligent. D.I. 135 ¶ 35; D.I. 136 ¶ 35. True, the plain-

tiffs claim otherwise. But in ruling whether to dismiss Avco’s and Robinson’s com-

plaints, I must take those complaints as true, not the plaintiffs’. So Continental’s ar-

gument is premature. The indemnification claims survive for now. I will deny the

motion to dismiss.




                                             3
